Case 1:20-cv-00519-MJT-KFG Document 6 Filed 04/12/21 Page 1 of 1 PageID #: 15



                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                     BEAUMONT DIVISION

JESSIE GLENN HARDIN                               §

VS.                                               §                CIVIL ACTION NO. 1:20cv519

LEBLANC UNIT                                      §

                      ORDER ADOPTING THE MAGISTRATE JUDGE’S
                          REPORT AND RECOMMENDATION

        Plaintiff Jessie Glenn Hardin, proceeding pro se, brought this civil rights lawsuit. The Court

referred this matter to the Honorable Keith F. Giblin, United States Magistrate Judge. The

Magistrate Judge has submitted a Report and Recommendation of United States Magistrate Judge.

The Magistrate Judge recommends that the lawsuit be dismissed without prejudice for lack of

jurisdiction.

        The Court has received and considered the Report and Recommendation of United States

Magistrate Judge, along with the record and pleadings. Proper notice was given to plaintiff at his

last known address. See FED. R. CIV. P. 5(b)(2)(c). No objections were filed to the Report and

Recommendation.

                                              ORDER

        Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct
and the report of the Magistrate Judge (doc. no. 4) is ADOPTED as the opinion of the Court. A

final judgment shall be entered in accordance with the recommendation of the Magistrate Judge.

                                      SIGNED this 12th day of April, 2021.




                                                                     ____________________________
                                                                     Michael J. Truncale
                                                                     United States District Judge
